

Exhibit 10.5.7
TELEFLEX INCORPORATED
2014 STOCK INCENTIVE PLAN


RESTRICTED STOCK AWARD AGREEMENT


THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made as of
__________ (the “Grant Date”) between TELEFLEX INCORPORATED (the “Company”) and
Benson F. Smith (referred to herein as “Participant”). Terms used in this
Agreement with initial capital letters without definition are defined in the
Teleflex Incorporated 2014 Stock Incentive Plan (the “Plan”) and have the same
meaning in this Agreement.




1.    Restricted Stock Award. On the Grant Date, the Company hereby grants to
Participant a Stock Award of ___________ shares of the Company’s common stock,
par value $1.00 per share (the “Shares”), pursuant and subject to the terms of
this Agreement and the Plan, a copy of which has been delivered or made
available to Participant and is incorporated herein by reference. The Stock
Award is hereinafter referred to as the “Restricted Stock Award.” The number of
Shares and the rights granted under this Agreement are subject to adjustment and
modification as provided in the Plan. Accordingly, the total number of Shares
referred to in this Section means, at any relevant time, the number of Shares
stated above as such number shall then have been adjusted pursuant to the Plan.


2.    Vesting. Subject to the terms of the Plan, the Restricted Stock Award
shall become 100% vested on the third anniversary of the Grant Date (the
“Vesting Date”), unless Participant has a Termination of Employment prior to
such date. Notwithstanding the foregoing, in the event of a Change of Control
prior to both the Vesting Date and Participant’s Termination of Employment, the
Restricted Stock Award shall vest in full.


3.    Termination of Employment. Except as otherwise set forth in the Plan or
this Agreement:


(a)    In General. If Participant’s Termination of Employment occurs before the
Vesting Date for a reason other than Participant’s death, Disability or
Retirement: (i) the Restricted Stock Award will automatically be canceled and
forfeited on the date of Participant’s Termination of Employment and Participant
shall not be entitled to any further rights in respect thereof and (ii) the
Company’s obligation with respect to the Restricted Stock Award shall terminate
and be of no further force or effect.


(b)    Death or Disability. If Participant’s Termination of Employment occurs
due to Participant’s death or Disability before the Vesting Date, the Restricted
Stock Award shall become vested in full effective as of the date of such
Termination of Employment.


(c)    Retirement. If Participant’s Termination of Employment occurs due to
Participant’s Retirement before the Vesting Date, the Restricted Stock Award
will become vested on the date of Participant’s Termination of Employment on a
prorated basis (rounded up or down to the nearest whole Share) based upon the
full months between the Grant Date and the end of the month in which the
Termination of Employment due to Retirement occurs divided by 12, provided,
however, that in the case of a Retirement due to a voluntary Termination of
Employment, the terms of this subsection (c)(i) shall not apply with respect to
any Restricted Stock Award granted less than six months prior to the effective
date of such Termination of Employment.


(d) Notwithstanding the foregoing or any provisions of the Plan to the contrary,
for purposes of this Award, in the even the Participant’s service as a member of
the Board continues after the

1



--------------------------------------------------------------------------------



date upon which he ceases to be an Employee, a Termination of Employment will
not be deemed to have occurred until the date upon which the Participant’s Board
membership terminates.


4.    No Shareholder Rights. Notwithstanding anything set forth herein or in the
Plan to the contrary, Participant (and Participant’s designated beneficiary)
shall have no rights as a shareholder of the Company with respect to the Shares
until the date the Restricted Stock Award is vested and, therefore, among other
things, shall not be entitled to receive any cash dividends paid on the Shares
or to any voting rights in respect of the Shares until the Restricted Stock
Award is vested and then only to the extent the Restricted Stock Award is
vested.


5.    Issuance of Shares. Unless Participant has elected to defer receipt of
Shares under the Teleflex Incorporated Deferred Compensation Plan (“Deferred
Compensation Plan”), upon the vesting of the Restricted Stock Award, Participant
(or Participant’s designated beneficiary in the event of Participant’s death)
shall be issued Shares equal to the number of Shares stated in Section 1 hereof
multiplied by the percentage of the Restricted Stock Award that is vested. The
Company may elect to have such Shares issued pursuant to an electronic transfer
to Participant’s (or Participant’s designated beneficiary’s in the event of
Participant’s death) brokerage account or pursuant to a stock certificate or
certificates registered in Participant’s (or Participant’s designated
beneficiary’s in the event of Participant’s death) name representing such
Shares. If Participant has elected to defer receipt of Shares under the Deferred
Compensation Plan, upon the vesting of the Restricted Stock Award, Shares equal
to the number of Shares stated in Section 1 hereof multiplied by the percentage
of the Restricted Stock Award that is vested shall be credited to Participant’s
account under the Deferred Compensation Plan and shall thereafter be governed by
the terms of the Deferred Compensation Plan.


6.    Non-Transferability. The Restricted Stock Award may not be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner other than by
beneficiary designation, will or by the laws of descent or distribution,
including, but not limited to, any attempted assignment or transfer in
connection with the settlement of marital property or other rights incident to a
divorce or dissolution, and any such attempted sale, assignment or transfer
shall be of no effect prior to the date the Restricted Stock Award is vested and
settled in accordance with the terms hereof.


7.    Governing Law/Venue. This Agreement shall be governed by the laws of the
State of Delaware, without regard to principles of conflicts of law, except to
the extent superseded by the laws of the United States of America. The parties
agree and acknowledge that the laws of the State of Delaware bear a substantial
relationship to the parties and/or this Agreement and that the Restricted Stock
Award and benefits granted herein would not be granted without the governance of
this Agreement by the laws of the State of Delaware. In addition, all legal
actions or proceedings relating to this Agreement shall be brought exclusively
in state or federal courts located in the Commonwealth of Pennsylvania and the
parties executing this Agreement hereby consent to the personal jurisdiction of
such courts. In the event that it becomes necessary for the Company to institute
legal proceedings under this Agreement, Participant shall be responsible to the
Company for all costs and reasonable legal fees incurred by the Company with
regard to such proceedings. Any provision of this Agreement which is determined
by a court of competent jurisdiction to be invalid or unenforceable should be
construed or limited in a manner that is valid and enforceable and that comes
closest to the business objectives intended by such provision, without
invalidating or rendering unenforceable the remaining provisions of this
Agreement.


8.    Interpretation and Administration. The parties agree that the
interpretation of this Agreement shall rest exclusively and completely within
the sole discretion of the Administrator. The parties agree to be bound by the
decisions of the Administrator with regard to the interpretation of this
Agreement and with regard to any and all matters set forth in this Agreement.
The Administrator may delegate its functions under this Agreement to an officer
of the Company

2



--------------------------------------------------------------------------------



designated by the Administrator (hereinafter the “designee”). In fulfilling its
responsibilities hereunder, the Administrator or its designee may rely upon
documents, written statements of the parties or such other material as the
Administrator or its designee deems appropriate. The parties agree that there is
no right to be heard or to appear before the Administrator or its designee and
that any decision of the Administrator or its designee relating to this
Agreement shall be final and binding unless such decision is arbitrary and
capricious.


9.    Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Restricted Stock Award grant hereunder and participation in the Plan or future
Stock Awards that may be granted under the Plan by electronic means. Participant
hereby consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company,
including the acceptance of Stock Award grants and the execution of Stock Award
grant agreements through electronic signature.


10.    Notices. All notices, requests, consents and other communications
required or provided hereunder shall be in writing and, if to the Company, shall
be delivered or mailed to its principal office, and, if to Participant, shall be
delivered either personally or mailed to the address of Participant appearing on
the books and records of the Company.


11.    Prompt Acceptance of Agreement. The Restricted Stock Award evidenced by
this Agreement shall, at the discretion of the Administrator, be forfeited if
this Agreement is not manually executed and returned to the Company, or
electronically executed by Participant by indicating Participant’s acceptance of
this Agreement in accordance with the acceptance procedures set forth on the
Company’s third-party equity plan administrator’s web site, within 90 days of
the Grant Date.


12.    Entire Agreement. This Agreement, together with the Plan, contains the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements, written or oral, with respect thereto. In
the event of any conflict between the provisions of this Agreement and the Plan,
the provisions of the Plan shall control.


13.    Amendment. This Agreement may not be modified, supplemented or otherwise
amended other than pursuant to a written agreement between Company and
Participant.


14.    No Third-Party Beneficiary. This Agreement is made for the benefit of the
Company and any Subsidiary employing Participant during the term hereof.


15.    Employment. This Agreement does not constitute a contract of employment
or guarantee of employment of Participant for any length of time, and nothing in
the Plan or this Agreement confers upon Participant any right to continue in the
employ of, or other relationship with, the Company or any Subsidiary, or limit
or interfere in any way with the right of the Company or Subsidiary to terminate
Participant’s employment at any time with or without Cause.


16.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


17.    Right of Set-Off. By accepting this Restricted Stock Award, Participant
consents to a deduction from, and set-off against, any amounts owed to
Participant by the Company or any Subsidiary from time to time (including, but
not limited to, amounts owed to Participant as wages, severance payments or
other fringe benefits) to the extent of the amounts owed to the Company or
Subsidiary under this Agreement.



3



--------------------------------------------------------------------------------



18.    Withholding Tax.


(a)    Generally. Participant is liable and responsible for all taxes owed in
connection with the Restricted Stock Award, regardless of any action the Company
takes with respect to any tax withholding obligations that arise in connection
with the Restricted Stock Award.


(b)    Payment of Withholding Taxes. Prior to any event in connection with the
Restricted Stock Award (e.g., vesting) that the Company determines may result in
any domestic or foreign tax withholding obligation, whether national, federal,
state or local, including any employment tax obligation (the “Tax Withholding
Obligation”), Participant is required to arrange for the satisfaction of the
minimum amount of such Tax Withholding Obligation in a manner acceptable to the
Company. Unless Participant elects to satisfy the Tax Withholding Obligation by
an alternative means that is then permitted by the Company, Participant’s
acceptance of this Agreement constitutes Participant’s instruction and
authorization to the Company to withhold on Participant’s behalf the number of
Shares from those Shares issuable to Participant under this Restricted Stock
Award as the Company determines to be sufficient to satisfy the Tax Withholding
Obligation as and when any such Tax Withholding Obligation becomes due. In the
case of any amounts withheld for taxes pursuant to this provision in the form of
Shares, the amount withheld shall not exceed the minimum required by applicable
law and regulations.


19.    No Representations Regarding Tax Treatment or Consequences. Participant
acknowledges and agrees that (a) the Company has made no representations or
warranties to Participant with respect to the tax treatment or consequences
(including, but not limited to, income tax treatment or consequences) related to
the Restricted Stock Award granted under this Agreement or the treatment or
consequences of any tax withholding in connection with the vesting of the
Restricted Stock Award; and (b) Participant is in no manner relying on the
Company or its representatives for an assessment of such tax treatment or
consequences. Participant acknowledges that the Company has no responsibility to
structure the Restricted Stock Award or the vesting of the Restricted Stock
award or to take or refrain from taking any other actions in order to achieve a
certain tax result for Participant.


20.    Headings. Section and subsection headings contained in this Agreement are
inserted for the convenience of reference only. Section and subsection headings
shall not be deemed to be a part of this Agreement for any purpose, and they
shall not in any way define or affect the meaning, construction or scope of any
of the provisions hereof.


TELEFLEX INCORPORATED


By:                                 
Name:          Jacob P. Elguicze                     Title:         Treasurer
and VP, Investor Relations




Attest:




                    
Name:    James J. Leyden
Title:    VP, General Counsel & Secretary


            
Participant

4

